Citation Nr: 0902627	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-38 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic fatigue, 
claimed as secondary to service-connected migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1989 to September 1993.  Service in Southwest 
Asia during the Persian Gulf War is indicated by the evidence 
of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the veteran's claims of 
service connection for fatigue and sinusitis.  The veteran 
disagreed with the RO's decision and timely perfected this 
appeal.  Original jurisdiction over this case now resides 
with the RO in Houston, Texas.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Remanded issue

The issue of entitlement to service connection for chronic 
fatigue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issue not on appeal

A March 2006 decision by the Houston RO denied the veteran's 
claim of entitlement to service connection for a skin rash.  
To the Board's knowledge, the veteran has not disagreed with 
this decision, and that issue is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran's sinusitis is related to her 
military service.


CONCLUSION OF LAW

The veteran's sinusitis was not incurred in or aggravated by 
the veteran's service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for sinusitis.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the 
Houston RO dated March 26, 2004, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service . . . ."  See the 
March 2004 VCAA letter.  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the March 2004 letter, 
as well as an additional letter from the RO dated August 8, 
2005, whereby the veteran was advised of provisions relating 
to the VCAA.  Specifically, the veteran was advised in the 
letters that VA would assist her with obtaining relevant 
records from any Federal agency, including records from the 
military and VA Medical Centers.  The veteran was also 
advised in the letters that a VA examination would be 
provided if necessary to decide her claim.  Additionally, the 
letters informed the veteran that VA would make reasonable 
efforts to obtain private medical records.  Included with the 
letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letters asked that 
the veteran complete such so that the RO could obtain private 
records on her behalf.  

The March 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original letter.]  See also 
the August 2005 VCAA letter, page 4.  

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the March 2004 letter, page 3; see also the August 2005 
letter, page 2.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  The amendments, which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008, removed the notice provision requiring 
VA to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).]  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a December 28, 2006 letter from the RO.  In any 
event, because the veteran's claim of entitlement to service 
connection for sinusitis is being denied, elements (4) and 
(5) are moot.  

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claim in November 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the December 2006 
Dingess letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  The veteran was 
afforded ample time to submit additional argument in support 
of her claim, and testified before the undersigned Veterans 
Law Judge in August 2008.  The veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical treatment records and reports of VA outpatient 
treatment.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been afforded the opportunity to 
present evidence and argument in support of her claim.  She 
has also retained the services of a representative, and 
testified before the Board in August 2008.  

The Board notes that at the August 2008 hearing the 
undersigned Veterans Law Judge granted the veteran a 60 day 
continuance to obtain more evidence.  The veteran submitted 
new medical treatment records, which will be discussed in the 
REMAND portion of this decision below.  The veteran also 
submitted a waiver of initial consideration of this evidence 
by the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304 (2008).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, a 
November 8, 2002 VA outpatient record shows a diagnosis of 
sinusitis.  Additionally, a September 2007 VA examiner 
diagnosed the veteran with sinusitis.  Hickson element (1) is 
therefore satisfied.  

With respect to Hickson element (2), the veteran's service 
medical records do not indicate that sinusitis was present in 
service.  Her in-service treatment reports, to include her 
separation examination on July 6, 1993, were pertinently 
negative with respect to any disease affecting the veteran's 
sinuses.  Indeed, the veteran indicated that she never had 
sinusitis on her July 1993 Report of Medical History. 
Accordingly, in-service disease is not shown. 

The veteran claims that she began having sinus headaches and 
inflammation when she started basic training in 1989.  She 
claims she has had intermittent sinus inflammation at times 
beginning with her basic training to present day.  See the 
August 2008 hearing transcript, pages 17-23.  

While the veteran's service medical records do indicate 
treatment for headaches and flu-like symptoms during service, 
there is no record of treatment for sinus problems.  
Pertinently, an August 1990 radiological report specifically 
indicated "no evidence of sinusitis."  See the August 31, 
1990 Radiologic Consultation Report.  Further, in November 
1990, CAT scan results indicated that "images of the . . . 
and paranasal sinuses are normal."  See a November 19, 1990 
Radiologic Consultation Report.  
Additionally, as mentioned above, the veteran indicated no 
sinus pain, or history of sinusitis at her July 1993 
separation examination, and pertinently did not seek 
treatment for sinus pain until November 2002, a number of 
years after service.  

It appears that the veteran may be ascribing, in hindsight, 
certain in-service symptomatology to her now-diagnosed 
sinusitis.  However, it is well-settled that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

The Board adds that the veteran does not appear to have 
claimed service connection based on a theory that her 
sinusitis is due to an undiagnosed illness caused by her 
Persian Gulf service.  In any event, sinusitis is manifestly 
a diagnosed condition.  Thus, any Persian Gulf theory of 
entitlement would be untenable.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2008).

Accordingly, the Board finds that there is no evidence of 
record indicating the veteran incurred sinusitis during her 
military service.  Therefore, Hickson element (2), in-service 
disease or injury, has not been met, and the veteran's claim 
fails on this basis alone.  

For the sake of completeness, with respect to Hickson element 
(3), there is no medical evidence of record that links the 
veteran's current sinusitis with her military service.  In 
the absence of in-service sinus problems, a medical nexus 
would appear to be an impossibility.

The veteran is in essence contending that she has had 
sinusitis since service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, as 
detailed above there is no evidence of an in-service sinus 
disease, and there is no indication of sinus problems for 
years thereafter.  She was not formally diagnosed with 
sinusitis for more than nine years after her separation from 
service, and there is no evidence of record that the veteran 
received any treatment for sinus pain during this gap.   See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 

To the extent that the veteran contends she experienced 
symptoms of a sinus disorder continually after service, 
although as a layperson she is competent to describe symptoms 
she cannot competently comment on the medical question of 
diagnosis.  See Espiritu, supra.  Any such statements offered 
in support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, Hickson element (3), medical nexus, has not been 
met, and the veteran's claim fails on this basis as well.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sinusitis.  Hickson elements (2) and (3) have not been 
satisfied.  Therefore, the benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for sinusitis is denied.


REMAND

2.  Entitlement to service connection for chronic fatigue, 
claimed as secondary to service-connected migraine headaches.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

The veteran claims entitlement to service-connection for 
chronic fatigue, as secondary to her service-connected 
migraine headaches.  The veteran is also currently service-
connected for depression and bilateral temporomandibular 
joint (TMJ) inflammation.  

The veteran additionally argues that her claimed chronic 
fatigue may be due to an undiagnosed illness (specifically 
"biological exposure in Desert Storm").             See the 
veteran's December 2004 notice of disagreement.  

Most recently, the veteran submitted a VA outpatient 
treatment report that indicated that her migraine headaches 
and depression are contributing factors in her "fatigue 
sensation."  See the veteran's September 17, 2008 VA 
outpatient treatment report, page 1.  

A clear diagnosis and etiology of the veteran's claimed 
chronic fatigue have not been identified.  As such, this case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern current diagnosis, if any, of the claimed 
chronic fatigue and whether a relationship, if any, exists 
between the veteran's claimed chronic fatigue and her period 
of active service.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2008) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. The veteran's claims folder should be 
forwarded to and be reviewed by a 
physician.  The reviewing physician  
should determine whether the veteran's 
claimed chronic fatigue is a symptom of 
another disorder (either diagnosed or 
undiagnosed) or whether it itself is a 
diagnosed disease entity.   If a chronic 
fatigue disability is diagnosed, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
as likely as not that such disability is 
due to the veteran's military service or 
is secondary to a service-connected 
disability [migraine headaches, 
depression, or bilateral TMJ 
inflammation].  If there is no diagnosed 
fatigue disability as such, but rather the 
fatigue is associated with another 
disability [to include an undiagnosed 
disability due to Persian Gulf service], 
this should be made clear.  If the 
reviewing physician determines that 
diagnostic testing or physical examination 
of the veteran or a specialist 
consultation is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for chronic fatigue.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


